         Case 1:20-cv-00833-PAE Document 49 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE NEW YORK TIMES COMPANY,

                                       Plaintiff,                      20 Civ. 833 (PAE)

                         -v-                                                ORDER

FEDERAL BUREAU OF PRISONS,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an ex parte application from defendant the Bureau of Prisons

(“BOP”), Dkt. 46, requesting a modification to the Court’s April 12, 2021 order that the parties

submit, by April 16, 2021, a joint proposed schedule for the production of records for the Court’s

in camera review, Dkt. 45. Plaintiff the New York Times Company (the “Times”) does not

oppose that application. Accordingly, the Court amends its prior order as follows: The parties

need not submit any further proposed schedule by April 16, 2021. Instead, by April 30, 2021,

the BOP shall make an initial production of records to the Court, as described in the BOP’s ex

parte letter and discussed on today’s ex parte teleconference. Also by April 30, 2021, the parties

shall submit a proposed joint schedule for the production to the Court of any documents still at

issue by May 14, 2021.

       SO ORDERED.


                                                          PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: April 15, 2021
       New York, New York
